DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 5,944,533) in view of Love (US Patent No. 6,554,616 B1).
In Reference to Claims 1 and 6
 	Wood teaches (Claim 1) An educational doll assembly being configured to teach upper and lower case letters of the alphabet, said assembly comprising: a doll having a body (item 2, fig. 1), a pair of legs (legs, fig. 1, not separately labeled), a pair of arms and a head (arms and head, fig. 1, not separately labeled); a control circuit being coupled to said doll (fig’s 2 and 3 and column 4 lines 25-31); an electronic memory being coupled to said doll (column 4 lines 33-35), said electronic memory being electrically coupled to said control circuit (column 4 lines 25-35), said electronic memory storing a database comprising audible pronunciations of letters of the alphabet (column 3 lines 29-32, column 4 lines 33-35, and column 4 lines 51-53); a plurality of buttons, each of said buttons being movably coupled to said doll (fig. 1, under each letter, column 4 lines 24-25), each of said buttons being positioned on said [body], [], each of said 
	(Claim 6) further comprising a power supply being coupled to said doll, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery (fig. 3, 4 x AA Batteries).
	Wood fails to teach the buttons being on the head and lower case letters of claim 1. 
Love teaches (Claim 1) buttons on the head (buttons / switches are shown as dotted circles in fig. 1, not separately labeled); each of buttons being strategically positioned on said head to resemble eyes, ears and a nose of said doll (fig. 1 and column 4 line 52 – column 5 line 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the interactive educational doll of Wood with the feature of locating the buttons on the head and positioned to resemble facial features as 
	Further, the examiner notes that it has been held that rearrangement of parts has no patentable significance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device would operate the same way (reciting or pronouncing a letter when the letter is pressed) regardless of where the buttons and letters on the device are located, merely locating the buttons on the head / facial features would be an obvious matter of rearrangement of parts and is not a patentable advance. 
Furthermore, regarding the use of lower case letters, it has been held that when the claimed printed matter is not functionally related to the substrate in an unobvious manner, it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of button does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter e.g. lower case letter indicia and the substrate e.g. button, which is required for patentability. Since the function of a letter and associated sound is already taught in Wood, merely claiming a particular type, look, or font of letter is a matter of design choice and is not a patentable distinction. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Love, and further in view of Heilbron et al. (US Patent No. 8,647,167).
In Reference to Claim 2
	The modified device of Wood teaches all of claim 1 as discussed above. 
	Wood fails to teach the feature of claim 2. 
Heilbron teaches (Claim 2) further comprising a plurality of light emitters (items 38, fig’s 8 and 11), each of said light emitters being coupled to said head (item 20/28, fig’s 1 and 7), each of said light emitters being electrically coupled to said control circuit, each of said light emitters being turned on when said control circuit receives said alert input (column 12 lines 34-41), said plurality of light emitters being arranged to form a smile on said head (column 4 lines 4-5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the interactive doll device of Wood with the feature of light emitters in the mouth coupled to the control circuit as taught by the interactive doll device of Wood for the purpose of allowing the deice to have more interesting and complex facial features as taught by Wood (column 3 line 52 – column 4 line 5), making the device more interesting and attractive to the users. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Love and further in view of Bennett (US Patent No. 7,614,880 B2).
In Reference to Claim 3-5
 	The modified device of Wood teaches all of claim 1 as discussed above. 
	Wood further teaches (Claim 3) further comprising a switch being [] coupled to said doll (items 12 and 8, fig. 1), said switch being electrically coupled to said control circuit, said switch 
	(Claim 4) wherein said control circuit randomly selects audible pronunciations from said electronic memory to be emitting from said speaker thereby urging the user to depress said button that corresponds to the emitted audible pronunciation when said switch is positioned in said automatic position (column 4 lines 59-67);
 	(Claim 5) wherein said speaker emits the audible pronunciation from said electronic memory that corresponds to a manipulated button when said switch is in said manual position (column 4 lines 49-54).
	Wood fails to teach a sliding switch. 
	Bennett teaches using a sliding switch (column 7 lines 20-24). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the playback doll device of Wood with the feature of using a sliding switch as taught by the playback doll of Bennett for the purpose of using another well-known and convenient type of switch, making the device easy to use, more convenient, and more attractive to the users. 
	Further, the examiner notes that it has been held that selection of one known element over another based on its suitability for its intended purpose is an obvious matter of engineering design choice and not a patentable advance. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since all of the claimed functions and switches to select the functions are taught in Wood, merely claiming a particular or different type of switch would not change the operation of the device and is, therefore, merely a matter of engineering design selection and not a patentable advance. This is further evidenced by Bennett which teahces that . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Love, Heilbron, and Bennett.
In Reference to Claim 7
 	Wood teaches (Claim 7) An educational doll assembly being configured to teach upper and lower case letters of the alphabet, said assembly comprising: a doll having a body (item 2, fig. 1), a pair of legs (legs, fig. 1, not separately labeled), a pair of arms and a head (arms and head, fig. 1, not separately labeled); a control circuit being coupled to said doll (fig’s 2 and 3 and column 4 lines 25-31); an electronic memory being coupled to said doll (column 4 lines 33-35), said electronic memory being electrically coupled to said control circuit (column 4 lines 25-35), said electronic memory storing a database comprising audible pronunciations of letters of the alphabet (column 3 lines 29-32, column 4 lines 33-35, and column 4 lines 51-53); a plurality of buttons, each of said buttons being movably coupled to said doll (fig. 1, under each letter, column 4 lines 24-25), each of said buttons being positioned on said [body], [], each of said buttons being electrically coupled to said control circuit (column 4 lines 24-35), said control circuit receiving an alert input when any of said buttons is manipulated (column 4 lines 25-27), each of said buttons having an outwardly facing surface, said outwardly facing surface of each of said buttons having indicia being printed thereon (fig. 1, letters, column 3 lines 18-21), said indicia comprising a plurality of [] letters each being assigned to a respective one of said buttons (column 4 lines 24-25); a speaker being coupled to said doll (column 2 lines 61-62) wherein said speaker is configured to emit audible sound outwardly therefrom (column 4 lines 44-53), said 
Wood fails to teach the buttons being on the head, lower case letters, light emitters, and a sliding switch of claim 7. 
Love teaches (Claim 7) buttons on the head (buttons / switches are shown as dotted circles in fig. 1, not separately labeled); each of buttons being strategically positioned on said head to resemble eyes, ears and a nose of said doll (fig. 1 and column 4 line 52 – column 5 line 4).

Bennett teaches using a sliding switch (column 7 lines 20-24). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the interactive educational doll of Wood with the feature of locating the buttons on the head and positioned to resemble facial features as taught by the educational doll of Love for the purpose of allowing the buttons to further be associated with educational phrases related to the body part where the button is located as taught by Love (column 4 lines 52 – column 5 line 15), making the device more useful as a teaching tool, and more interesting and attractive to the users. 
	Further, the examiner notes that it has been held that rearrangement of parts has no patentable significance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device would operate the same way (reciting or pronouncing a letter when the letter is pressed) regardless of where the buttons and letters on the device are located, merely locating the buttons on the head / facial features would be an obvious matter of rearrangement of parts and is not a patentable advance. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the interactive doll device of Wood with the feature of light emitters in the mouth coupled to the control circuit as taught by the interactive doll device of Wood for the purpose of allowing the device to have more 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the playback doll device of Wood with the feature of using a sliding switch as taught by the playback doll of Bennett for the purpose of using another well-known and convenient type of switch, making the device easy to use, more convenient, and more attractive to the users. 
	Further, the examiner notes that it has been held that selection of one known element over another based on its suitability for its intended purpose is an obvious matter of engineering design choice and not a patentable advance. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since all of the claimed functions and switches to select the functions are taught in Wood, merely claiming a particular or different type of switch would not change the operation of the device and is, therefore, merely a matter of engineering design selection and not a patentable advance. This is further evidenced by Bennett which teahces that one of several different types of switches are interchangeable and would work equally well for the same purpose (column 7 lines 20-24). 
Finally, regarding the use of lower case letters, it has been held that when the claimed printed matter is not functionally related to the substrate in an unobvious manner, it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of button does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicants claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711